Citation Nr: 1341267	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine.

2.  Entitlement to a compensable disability rating for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel





INTRODUCTION

The Veteran had active military service from March 1979 to September 1994.  The Veteran also had six years, six months and two days of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

In regard to the two rating claims on appeal, when a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent VA spine examination was in March 2009.  In July 2009, the Veteran stated that he took pain medication prior to the examination.  He asserted that the range of motion measurements were inaccurate because they did not properly take into account his painful motion.  The most recent VA skin examination was also conducted in March 2009.  Although there were no symptoms at that time, the Veteran indicated in July 2009 that his skin problems were not inactive.  In May 2012, the Veteran's representative noted that the VA examinations were old and that the Veteran is entitled to contemporaneous examinations.

Given that the most recent VA examinations to assess the Veteran's degenerative joint disease of the cervical spine and acne vulgaris were conducted over four years ago and that his symptoms might have worsened since then, the Board finds that these claims must be remanded for new VA examinations to determine the current degree of severity of the two disabilities.  It appears that the RO attempted to schedule the Veteran for examinations in May 2012, but he was employed out of the country when those examinations were scheduled.  On remand, the examinations should be scheduled when he is located in the United States.

Specifically as to the VA skin examination, an attempt should be made to schedule the skin examination during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Moreover, given that the skin disability affects the Veteran's face, unretouched color photographs should be taken in connection with the examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (Note 3).  In October 2013, the Veteran's representative pointed out that the photographs from the March 2009 examination were in black and white in the paper claims file.  Although this is the case, the same photographs are located in color in the Virtual VA electronic claims file.

Next, the Veteran may receive treatment at the VA Medical Center (VAMC) in Temple, Texas.  Updated treatment records should be obtained in light of the remand.

Lastly, the Veteran requested a hearing before the Board in his May 2010 substantive appeal.  Then, in July 2010, he withdrew that hearing request and, instead, requested a hearing before a Decision Review Officer of the RO.  In January 2012, after a hearing was scheduled for March 2012, the Veteran canceled the hearing because he was out of the country.  He indicated that he would like to reschedule a hearing once he returned to the United States on a permanent basis.  Therefore, the Veteran should be asked to clarify if this has occurred and whether he still wishes to have a hearing.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's more recent treatment records (since October 2009) from the Temple VAMC.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected degenerative joint disease of the cervical spine.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

4.  The RO or AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected acne vulgaris.  The examination should be scheduled during an active phase to the extent reasonably possible.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed, to include obtaining unretouched color photographs of the face.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The supporting rationale for all opinions expressed must be provided.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond.

7.  The RO or the AMC should then ask the Veteran if he is located permanently in the United States and if he still wishes to have a hearing scheduled.  If so, the RO or the AMC should clarify which type of hearing he is requesting and schedule the Veteran for such a hearing in accordance with the docket number of this appeal

Thereafter, if otherwise in order, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

